                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GARRY THOMAS                                                           PLAINTIFF
ADC #173372

v.                           No: 3:20-cv-00002 JM-PSH


CARTER, et al.                                                     DEFENDANTS

                                     ORDER

      Plaintiff Garry Thomas filed a pro se complaint pursuant to 42 U.S.C. § 1983

on January 2, 2020, while incarcerated at the Arkansas Department of Correction’s

Barbara Ester Unit (Doc. No. 2). Thomas has paid the filing fee in full. The Court

ordered Thomas to file an amended complaint describing how each defendant was

personally involved in the alleged violation of his constitutional rights, and how he

was injured as a result (Doc. No. 7). Thomas has filed an amended complaint (Doc.

No. 8). Although he names four defendants, he only describes the involvement of

defendant LPN T. Huggins. He alleges that she denied him pain medication and that

others would not take him to an appointment with his neurosurgeon while he was

incarcerated at the Greene County Detention Facility.

      Thomas will be allowed another opportunity to amend his complaint to fully

describe his claims. Thomas should describe the personal involvement of each

defendant, how he was injured, and how long he was denied pain medication or
treatment at the Greene County Detention Facility. Thomas is cautioned that an

amended complaint renders his original complaint without legal effect; only claims

properly set out in the amended complaint will be allowed to proceed. In the event

Thomas fails to file an amended complaint conforming to this order within thirty

days, this case may be dismissed. The Clerk of Court is directed to send Thomas a

blank § 1983 form.

      IT IS SO ORDERED this 9th day of March, 2020.




                                     UNITED STATES MAGISTRATE JUDGE
